Filed by Altimo Holdings & Investments Ltd. This communication is filed pursuant to Rule 425 under the Securities Act of 1933, as amended. Subject Company: Open Joint Stock Company “Vimpel-Communications” Commission File No.:1-14522 The following announcement was posted on Altimo’s website on February 9, VimpelCom Ltd. Announces Launch of Exchange Offer for OJSC VimpelCom Shares and American Depositary Shares For full release and details of the offer, please see:www.vimpelcomlimited.com. The following announcement was posted to www.vimpelcomlimited.com on February 9, VimpelCom Ltd. Announces Launch of Exchange Offer for OJSC VimpelCom Shares and American Depositary Shares Platform for Value Creation in Global Emerging Markets Telecoms Amsterdam, 9 February 2010: VimpelCom Ltd. today announces the commencement of its exchange offer to holders of shares and American Depositary Shares (“ADSs”) of Open Joint Stock Company “Vimpel-Communications” (“OJSC VimpelCom”) (NYSE: VIP), in which it will offer depositary shares representing VimpelCom Ltd. shares (“DRs”) or a nominal cash amount in exchange for OJSC VimpelCom securities (the “Exchange Offer”).
